ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2022-04-21_JUD_01_NA_03_FR.txt.                          OPINION DISSIDENTE DE M. LE JUGE ABRAHAM

        Désaccord avec les parties de l’arrêt relatives à la compétence ratione temporis et à la «zone
contiguë unique»  Question de la compétence de la Cour pour connaître des faits postérieurs au
27 novembre 2013 non tranchée par l’arrêt de 2016  Défaut de pertinence des précédents
invoqués résultant du caractère nouveau de la question  Article XXXI du pacte de Bogotá
difficilement conciliable avec l’idée que la Cour puisse exercer sa compétence sur des faits
postérieurs à la dénonciation du pacte  Précédents auxquels se réfère la Cour ayant trait à la
recevabilité plutôt qu’à la compétence  Relative souplesse de la jurisprudence en matière de
recevabilité des demandes nouvelles en cours d’instance  Rigueur requise en matière de
compétence  Hypothèse dans laquelle les faits constitueraient un ensemble indivisible 
Caractère dissociable en l’occurrence des faits postérieurs et antérieurs à la date critique 
Approche trop abstraite du problème de la «zone contiguë unique»  Demande du Nicaragua
limitée à des allégations de violations de ses droits dans sa zone économique exclusive  Questions
de la conformité au droit international de la «zone contiguë unique» et du respect des droits invoqués
par le Nicaragua ne coïncidant pas parfaitement  «Droits souverains» et «juridiction» de l’Etat
côtier découlant de la règle coutumière reflétée à l’article 56, paragraphe 1 a) et b) de la CNUDM
devant servir de référence pour le contrôle à exercer  Promulgation du décret no 1946 par la
Colombie ne pouvant en elle-même être considérée comme constitutive d’un fait internationalement
illicite  Possibilité d’interpréter le décret, au stade de sa mise en œuvre, de manière conforme aux
droits du Nicaragua.

       1. Je me sépare du présent arrêt sur deux questions : celle de la compétence ratione temporis
de la Cour ; celle de la «zone contiguë unique» de la Colombie. En raison de mon désaccord sur ces
deux questions, j’ai dû voter contre la plupart des points du dispositif.


                       I. LA COMPÉTENCE RATIONE TEMPORIS DE LA COUR

       2. Certaines des actions que le Nicaragua attribue à la Colombie, et qui constituent, selon le
demandeur, des violations de ses droits dans les espaces maritimes qui relèvent de sa juridiction en
vertu de l’arrêt de 2012 par lequel la Cour a fixé la frontière maritime entre les deux Parties, sont
postérieures au 27 novembre 2013. A cette date, le titre de compétence qui permet à la Cour de
connaître du présent différend a cessé de produire effet, la Colombie ayant donné notification de sa
dénonciation du pacte de Bogotá le 27 novembre 2012. La défenderesse ayant contesté la
compétence de la Cour pour examiner les faits postérieurs au 27 novembre 2013 et se prononcer sur
leur licéité, l’arrêt rejette cette exception, et accepte d’étendre son examen à tous les faits allégués
par le Nicaragua, qu’ils soient antérieurs ou postérieurs à la date à laquelle son titre de compétence
a cessé de produire effet. C’est sur ce point que je ne suis pas d’accord.


      3. Je commencerai par deux observations préliminaires.

       En premier lieu, l’arrêt rendu en 2016, en la présente affaire, sur les exceptions préliminaires
soulevées par la Colombie n’a tranché cette question de compétence ratione temporis ni
explicitement, ni implicitement. Elle ne l’a pas tranchée explicitement, parce que la question n’avait
pas été soulevée par la défenderesse, laquelle soutenait que la Cour n’avait pas du tout compétence
pour connaître du différend, sa dénonciation du pacte de Bogotá ayant, selon elle, pris effet
immédiatement en ce qui concerne la clause de compétence (argument que la Cour a rejeté). L’arrêt
de 2016 n’a pas non plus tranché la question implicitement. Il serait excessif de considérer qu’en se
déclarant compétente pour connaître du différend relatif aux prétendues violations par la Colombie
des droits du Nicaragua dans les espaces maritimes dont le demandeur affirmait (d’ailleurs à bon
droit) qu’ils lui avaient été reconnus par l’arrêt de 2012, la Cour aurait implicitement tranché la
question de l’étendue ratione temporis de sa compétence, qui n’avait été aucunement débattue devant

                                                  -2-

elle par les Parties. Le Nicaragua, d’ailleurs, n’a pas cherché à soutenir qu’il existerait une
res judicata découlant de l’arrêt de 2016 qui ferait obstacle à ce que la Cour, au stade actuel de la
procédure, adopte une position conforme à la thèse colombienne en ce qui concerne la compétence
ratione temporis.


       4. En second lieu, aucun des précédents auxquels les Parties ont pu se référer ne tranche
directement la question de droit soumise à la Cour dans la présente affaire. Il en va ainsi parce que
la Cour n’a jamais été pratiquement en situation d’avoir à décider quels étaient les effets de
l’extinction de son titre de compétence sur sa capacité à examiner des faits postérieurs à cette
extinction dans le cadre d’une instance déjà pendante devant elle à la date à laquelle le titre de
compétence a cessé de produire effet. La Cour le reconnaît d’ailleurs dans le présent arrêt, au
paragraphe 43. Il lui appartenait donc de fixer sa jurisprudence à cet égard. C’est ce qu’elle fait, mais
dans un sens que j’estime critiquable.


      5. La base de compétence permettant à la Cour de connaître de la partie du différend relative
aux diverses actions que le Nicaragua attribue à la Colombie, qui auraient eu lieu, selon le
demandeur, dans sa zone économique exclusive, et dont chacune aurait constitué une violation de
ses droits, est l’article XXXI du pacte de Bogotá. Les dispositions pertinentes de cet article, pour la
question qui nous occupe, se lisent comme suit :


      «[L]es Hautes Parties Contractantes en ce qui concerne tout autre Etat américain
      déclarent reconnaître comme obligatoire de plein droit, et sans convention spéciale tant
      que le présent Traité restera en vigueur, la juridiction de la Cour sur tous les différends
      d’ordre juridique surgissant entre elles et ayant pour objet :

             ................................................................

      c) L’existence de tout fait qui, s’il était établi, constituerait la violation d’un
         engagement international».

        6. Il est entendu que ces dispositions, qui reproduisent en substance celles de l’article 36,
paragraphe 2, du Statut de la Cour, ne permettent pas à un Etat d’introduire une instance contentieuse
contre un autre Etat postérieurement à la date à laquelle le traité ⸺ le pacte de Bogotá ⸺ a cessé
d’être en vigueur entre eux, que le «fait» dont il est allégué qu’il «constituerait la violation d’un
engagement international» soit lui-même antérieur ou postérieur à cette date. Mais cela ne répond
pas à notre question, puisqu’en l’espèce le Nicaragua a introduit son instance la veille du jour où le
traité a cessé d’être en vigueur entre lui-même et la Colombie.


       7. Il me paraît difficile de concilier les dispositions qui précèdent, et qui circonscrivent le
consentement donné par la Colombie à la compétence de la Cour, avec l’idée que la Cour serait
compétente pour examiner des faits qui sont attribués à la défenderesse, et décider si ceux-ci
constituent la violation d’une obligation internationale, lorsque ces faits sont postérieurs à la date à
laquelle la Colombie a cessé d’être partie au pacte de Bogotá, et son consentement à la juridiction de
la Cour a pris fin en conséquence.

     La circonstance que ces faits soient portés à la connaissance de la Cour, et soumis à son
examen, dans le cadre d’une instance déjà pendante, plutôt que par l’introduction d’une instance
nouvelle par le Nicaragua (ce qui serait évidemment impossible), ne me paraît pas devoir changer
fondamentalement la réponse à la question de la compétence ratione temporis.

                                                  -3-

       8. Pour justifier la solution qu’elle adopte, la Cour se réfère, au paragraphe 44 du présent arrêt,
à des précédents qui me semblent dépourvus de pertinence.

       La plupart d’entre eux concernent la question de savoir si et dans quelle mesure une partie peut
présenter en cours d’instance une demande nouvelle. La Cour a jugé qu’une telle demande
additionnelle était possible à condition, soit qu’elle soit implicitement contenue dans la requête
introductive, soit qu’elle découle directement de la question qui fait l’objet de la requête
(Ahmadou Sadio Diallo (République de Guinée c. République démocratique du Congo), fond, arrêt,
C.I.J. Recueil 2010 (II), p. 657, par. 41, se référant à Certaines terres à phosphates à Nauru (Nauru
c. Australie), exceptions préliminaires, arrêt, C.I.J. Recueil 1992).

       Mais cette ligne jurisprudentielle, qu’on doit considérer comme bien établie, est sans
pertinence en l’espèce pour plusieurs raisons.

       D’abord, elle ne concerne pas la compétence de la Cour mais vise à régler une pure question
de recevabilité : celle de savoir si un requérant peut ajouter une demande en cours d’instance ou s’il
doit plutôt présenter cette demande sous la forme d’une nouvelle requête introductive d’instance.
Dans tous ces précédents, le titre de compétence n’avait pas disparu. C’est pourquoi cette
jurisprudence s’applique indifféremment que la demande nouvelle se rapporte à des faits antérieurs
à la requête (c’était le cas dans l’affaire Diallo) ou postérieurs. La date des faits est sans importance,
puisque le titre de compétence perdure.

       Il n’est pas douteux selon moi que la Cour aurait dû se référer à cette jurisprudence, et que
celle-ci aurait été pleinement pertinente, si le Nicaragua avait introduit en cours d’instance,
postérieurement à la requête et même postérieurement à l’expiration du titre de compétence, une ou
plusieurs demandes nouvelles se rapportant à des actions de la Colombie antérieures au
27 novembre 2013. Mais telle n’est pas la question qui se pose en l’espèce.

        Ensuite, la solution relativement souple (mais dont la souplesse n’est pas sans limite : dans
l’affaire Diallo, la demande nouvelle a été déclarée irrecevable) adoptée par la Cour dans le cadre de
la jurisprudence précitée s’explique aisément par des considérations tenant à la volonté d’éviter tout
formalisme excessif et à des préoccupations d’efficacité et d’économie procédurale.

       Ces considérations n’ont aucun rôle à jouer dans la présente affaire, puisque la question posée
à la Cour est d’une tout autre nature : la question touche à la compétence de la Cour — ce qui appelle
une certaine rigueur — et non au déroulement de la procédure — ce qui justifie une certaine
souplesse.


        9. L’arrêt se réfère aussi à l’affaire Djibouti c. France, dans laquelle la Cour a examiné sous
l’angle de la compétence et non de la recevabilité la question de savoir si elle pouvait se prononcer
sur les demandes présentées en cours d’instance par la requérante. Mais cette question se posait dans
des conditions tout-à-fait particulières, puisque la compétence de la Cour était fondée sur le
consentement donné par la défenderesse postérieurement à l’introduction de la requête, en vertu de
l’article 38, paragraphe 5, du Règlement, et qu’il s’agissait d’interpréter les termes et de déterminer
l’étendue de ce consentement.

       Le consentement de la France ayant été donné «pour le différend qui fait l’objet de la requête»,
il s’agissait pour la Cour de savoir ce que recouvrait cette formule, et il n’est pas surprenant qu’elle
se soit référée à cette fin à sa jurisprudence sur les demandes nouvelles (Certaines questions
concernant l’entraide judiciaire en matière pénale (Djibouti c. France), arrêt, C.I.J. Recueil 2008,
p. 211-212, par. 87-88). Mais le titre de compétence n’avait pas disparu, et ce que la Cour était
appelée à trancher était une question de compétence ratione materiae et non de compétence
ratione temporis. On ne peut à mon avis rien déduire de cet arrêt pour la question telle qu’elle se
posait à la Cour dans la présente affaire.

                                                   -4-

       10. En définitive, je n’aperçois pas d’argument convaincant pour étendre la compétence de la
Cour à des faits postérieurs au 27 novembre 2013. Certes, j’admettrais sans difficulté qu’il faille
prendre en considération des faits ou comportements postérieurs à la date à laquelle le titre de
compétence a expiré, s’il existait entre ces faits et ceux qui sont antérieurs à cette date un lien tel que
les uns et les autres constituent un ensemble indivisible. En pareil cas, on ne pourrait apprécier la
portée des faits antérieurs à la date critique, et juger de leur licéité, qu’en prenant en considération
certains éléments postérieurs dont ils seraient indissociables.

       Mais il n’y a rien de tel en l’espèce. Les faits allégués par le Nicaragua et qui se seraient
produits après le 27 novembre 2013 sont parfaitement dissociables des faits antérieurs (car il ne suffit
pas selon moi qu’ils soient plus ou moins de même nature), et chacun d’entre eux appelle un examen
séparé, auquel procède l’arrêt.


      11. C’est pour les raisons qui précèdent que j’ai dû voter contre le point 1 du dispositif, et par
voie de conséquence contre les points 2, 3 et 4.


      12. En effet, en ce qui concerne les incidents qui seraient survenus en mer et à l’occasion
desquels la marine colombienne aurait, selon le Nicaragua, fait obstacle à l’exercice de ses droits par
le demandeur, le seul qui soit antérieur au 27 novembre 2013 n’est pas étayé selon moi par des
éléments de preuve suffisants.

      Et en ce qui concerne les prétendues autorisations par la Colombie de certaines activités de
pêche dans la zone économique exclusive du Nicaragua, outre que je doute de leur existence même,
les éléments que retient l’arrêt pour retenir ce grief sont pour l’essentiel postérieurs au
27 novembre 2013.


                        II. LA QUESTION DE LA «ZONE CONTIGUË UNIQUE»

      13. Je suis aussi en désaccord avec la manière dont l’arrêt aborde la question de la «zone
contiguë unique» créée par le décret colombien no 1946 du 9 septembre 2013.


       14. En bref, la Cour a procédé à un contrôle abstrait de la conformité du décret en cause (ou
de la zone contiguë telle qu’elle est prévue par le décret, ce qui revient au même) au «droit
international». A cette fin, l’arrêt commence par définir le contenu du droit international coutumier
applicable à la création de zones contiguës par les Etats (aux paragraphes 147 à 155), puis il examine
le décret no 1946 afin d’identifier celles de ses dispositions qui seraient incompatibles avec le droit
international (aux paragraphes 164 à 187), avant de se demander si, par sa seule promulgation, le
décret  dont la Cour a préalablement constaté qu’il était sur plusieurs points contraire au droit
applicable  était de nature à engager la responsabilité internationale de la Colombie (aux
paragraphes 188 à 194). Cela conduit la Cour vers un dispositif par lequel, d’une part, elle déclare
que la zone contiguë «n’est pas conforme au droit international coutumier» (point 5 du dispositif),
et, d’autre part, elle décide que la Colombie doit mettre le décret en conformité avec ce droit (point 6).


       15. A mon avis, il s’agit là d’une approche trop abstraite de la question, qui ne correspond pas
à l’examen auquel la Cour était appelée à procéder en l’espèce. Le Nicaragua se plaignait de ce que,
en créant cette «zone contiguë unique», la Colombie avait méconnu les droits qui appartiennent au
demandeur dans les espaces maritimes qui lui ont été attribués en vertu de l’arrêt de 2012, en tant
que ce dernier a fixé la frontière maritime qui sépare les zones économiques exclusives du Nicaragua
et de la Colombie. Plutôt que de rechercher in abstracto si le décret no 1946 (ou la zone contiguë
établie par le décret, ce qui revient au même) était conforme au droit international, la Cour aurait dû

                                                   -5-

se demander si et dans quelle mesure la zone contiguë méconnaissait  ou était susceptible de
méconnaître, au stade de la mise en œuvre du décret  les droits dont se prévalait le Nicaragua, ceux
dont le demandeur prétendait qu’ils n’étaient pas respectés par la Colombie au mépris de l’arrêt de
2012. Une telle approche  la seule correcte selon moi  n’aurait pas conduit la Cour aux mêmes
conclusions.


       16. En règle générale, lorsqu’un Etat vient devant la Cour pour mettre en jeu la responsabilité
internationale d’un autre Etat, il n’agit pas pour la défense de la légalité internationale, mais pour la
protection des droits qui lui appartiennent et qui ont été selon lui méconnus par le défendeur en raison
de l’inexécution par celui-ci d’une obligation qui était due au demandeur. Il n’en va autrement que
lorsque sont en cause des obligations erga omnes ou erga omnes partes : en pareil cas, le demandeur
agit pour la protection de l’intérêt collectif que ces obligations ont précisément pour objet de garantir.


        17. Il peut se produire, et il se produit souvent, que la question de la conformité au droit
international d’un acte déterminé du défendeur et celle du respect, par le même acte, des droits du
demandeur coïncident pratiquement, même si elles demeurent distinctes théoriquement. Ainsi, en
l’espèce, si le décret nicaraguayen du 27 août 2013 établissant un système de lignes de base droites
pour mesurer la largeur de la mer territoriale est contraire au droit international (ce que retient l’arrêt,
et je l’approuve sur ce point), il en résulte nécessairement une violation des droits de la Colombie,
une fois admis que ce dernier Etat est spécialement atteint par les effets d’une telle illicéité. C’est
pourquoi j’ai voté en faveur du point 7 du dispositif, sans m’arrêter à une formulation qui, à mes
yeux, n’est pas la meilleure.


      18. Il en va autrement en ce qui concerne la question de la conformité au droit international de
la zone contiguë colombienne et celle du respect des droits invoqués par le Nicaragua, questions qui
ne coïncident pas parfaitement.


       19. Le Nicaragua ne demandait pas à la Cour de procéder à un contrôle abstrait du décret
no 1946 au regard du droit international, mais de dire que ce décret  et la zone contiguë telle qu’elle
s’y trouvait définie  méconnaissait ses droits dans sa zone économique exclusive. Bien entendu,
pour répondre à la question qui lui était ainsi soumise, la Cour devait se pencher sur la question du
droit applicable, et rechercher — dans une certaine mesure — si les dispositions du décret no 1946
étaient compatibles avec ce droit. Mais elle n’aurait pas dû perdre de vue, ce qu’elle a eu tendance à
faire selon moi, que cet examen n’était pertinent que dans la mesure où il permettait de décider si les
droits du Nicaragua avaient été méconnus, non si le droit international en tant que tel avait été
respecté par la Colombie.


        20. Les droits dont le Nicaragua alléguait qu’ils avaient été méconnus sont ceux dont le
demandeur peut se prévaloir dans sa zone économique exclusive en tant qu’Etat côtier. Ces droits ne
résultent pas directement, mais sont dérivés, de l’arrêt de 2012, puisque c’est ce dernier qui a fixé les
limites de la zone économique exclusive. En somme, le Nicaragua alléguait que la Colombie ne
respectait pas la frontière maritime telle que tracée par la Cour en 2012 en prétendant exercer, du
côté nicaraguayen de la frontière, des pouvoirs incompatibles avec les droits appartenant au
demandeur dans sa zone économique exclusive. Les droits en question sont les «droits souverains»
et la «juridiction» que l’article 56 de la convention des Nations Unies sur le droit de la mer (ci-après
la CNUDM), qui reflète le droit international coutumier, confère à l’Etat côtier dans sa zone
économique exclusive ; ils sont énumérés au paragraphe 1, a) et b) de l’article 56 de ladite
convention. Remarquons que le Nicaragua n’a pas invoqué devant la Cour, parmi les droits dont il
alléguait la violation, la liberté de navigation, droit qu’il possède incontestablement dans sa zone

                                                   -6-

économique exclusive (aussi bien que les Etats tiers), mais qui n’a été d’aucune manière affecté, pas
plus dans son étendue que dans son existence, par la frontière maritime fixée par l’arrêt de 2012.

       Ce sont donc, selon moi, les dispositions de l’article 56, paragraphe 1 a) et b) de la CNUDM
qui auraient dû servir de référence au contrôle exercé par la Cour sur le décret no 1946, plutôt que
celles du paragraphe 1 de l’article 33 de la même convention, qui définit les pouvoirs que l’Etat côtier
peut exercer dans sa zone contiguë.


      21. Je pense, en conséquence, que la Cour aurait dû se poser deux questions. Elle aurait dû
d’abord se demander si les dispositions du décret no 1946 méconnaissent — ou sont susceptibles de
méconnaître — les droits souverains et la juridiction du Nicaragua dans sa zone économique
exclusive, tels qu’ils sont définis par l’article 56, paragraphe 1 a) et b) de la CNUDM. En cas de
réponse affirmative, ou partiellement affirmative, à la question précédente, la Cour aurait dû ensuite
se demander si par sa seule existence le décret en question constitue un fait internationalement illicite
engageant la responsabilité internationale de la Colombie.


       22. En ce qui concerne la première question, je constate que l’arrêt accorde une assez large
place à un point qui, selon mon approche, ne possède qu’une pertinence assez limitée, à savoir la
largeur de la zone contiguë. Ayant conclu que la règle, énoncée au paragraphe 2 de l’article 33 de la
CNUDM, selon laquelle la zone contiguë ne doit pas excéder une largeur de 24 milles marins reflétait
le droit coutumier, la Cour déclare que le décret no 1946 ne respecte pas le droit applicable en ce
qu’il élargit la zone contiguë qu’il crée, à certains endroits, au-delà de 24 milles marins. C’est
peut-être exact, mais sans grande pertinence en l’espèce. De deux choses l’une : ou bien les pouvoirs
que le décret no 1946 confère aux autorités colombiennes sont compatibles avec les «droits
souverains» et la «juridiction» du Nicaragua tels qu’ils sont définis à l’article 56, paragraphe 1 a) et
b) de la CNUDM, et dans ce cas le fait que la zone contiguë colombienne excède une largeur de
24 milles marins ne viole pas par lui-même les droits du Nicaragua dans sa zone économique
exclusive ; ou bien les pouvoirs en cause sont incompatibles avec les droits du Nicaragua, et dans ce
cas il y aurait eu violation de ces droits même si les limites de la zone contiguë avaient respecté la
règle des 24 milles marins, puisqu’en tout état de cause la zone contiguë était destinée, pour une
partie de son étendue, à chevaucher la zone économique exclusive du Nicaragua. Tout au plus
pourrait-on considérer qu’en cas de méconnaissance des droits souverains et de la juridiction du
Nicaragua le fait que la zone contiguë colombienne s’étende au-delà de 24 milles marins constitue
une circonstance aggravante, puisque cette méconnaissance produit des effets géographiquement
plus étendus.


       23. La question déterminante, en réalité, est celle de savoir si les pouvoirs que le décret no 1946
confère aux autorités colombiennes sont incompatibles avec les «droits souverains» et la
«juridiction» du Nicaragua, en tant qu’Etat côtier, dans sa zone économique exclusive.


       24. A cet égard, la Cour identifie plusieurs dispositions du décret qui lui paraissent aller au-delà
des pouvoirs que le droit international, c’est-à-dire le paragraphe 1 de l’article 33 de la CNUDM en
tant qu’il reflète le droit coutumier, permet à un Etat d’exercer dans sa zone contiguë. Tel est le cas
des dispositions de l’article 5 du décret qui visent la prévention des infractions et le contrôle du
respect des lois et règlements touchant à «la sûreté de l’Etat, notamment la piraterie et le trafic de
stupéfiants et les substances psychotropes, ainsi que les comportements qui attentent à la sûreté en
mer». Tel est aussi le cas de la disposition qui vise «la préservation de l’environnement maritime».


      25. En ce qui concerne les dispositions de la première catégorie, il est bien possible qu’il soit
«contraire à la règle coutumière pertinente d’inclure la sécurité dans le champ d’application matériel

                                                  -7-

des pouvoirs reconnus à la Colombie dans la «zone contiguë unique»», comme l’écrit la Cour au
paragraphe 177, et que par suite le décret soit sur ce point contraire au droit international. Mais,
comme je l’ai expliqué plus haut, telle n’était pas la question qui était soumise à la Cour. La question
était de savoir si les pouvoirs prévus par le décret, au bénéfice des autorités colombiennes,
méconnaissaient les «droits souverains» et la «juridiction» du Nicaragua dans sa zone économique
exclusive. Aucune démonstration n’a été faite que tel soit le cas en ce qui concerne les dispositions
du décret relatives à la sécurité, ce qui supposerait d’identifier celles des dispositions de l’article 56
paragraphe 1 a) et b) qui seraient méconnues — ou risqueraient de l’être — par les dispositions ainsi
critiquées.


       26. En ce qui concerne la disposition du décret visant «la préservation de l’environnement
maritime», j’admets parfaitement qu’elle soulève une difficulté sérieuse au regard des «droits
souverains» et de la «juridiction» du Nicaragua dans sa zone économique exclusive. Le droit
coutumier, en effet, attribue à l’Etat dont relève la zone économique exclusive «juridiction … en ce
qui concerne la protection et la préservation du milieu marin» (article 56, paragraphe 1, b), iii),
reflétant le droit coutumier). Cette juridiction est exclusive pour ce qui est de l’adoption des lois et
règlements en matière de conservation des ressources biologiques et de préservation du milieu marin.
En revanche, pour ce qui concerne l’application de ces lois et règlements, la compétence de l’Etat
côtier n’est pas exclusive : les Etats tiers ont ainsi le pouvoir de prendre les mesures nécessaires pour
faire respecter les lois et règlements adoptés par l’Etat côtier par les navires battant leur pavillon,
comme l’indique l’arrêt (au paragraphe 179, se référant à un avis consultatif du Tribunal international
du droit de la mer : Demande d’avis consultatif soumise par la Commission sous-régionale des
pêches, avis consultatif, 2 avril 2015, TIDM Recueil 2015, p. 37, par. 120). Il y aurait donc violation
de la juridiction du Nicaragua si cette disposition particulière de l’article 5 du décret no 1946 était
appliquée de telle sorte qu’elle conférerait compétence aux autorités colombiennes pour adopter des
règles en matière de «préservation de l’environnement maritime» dans la partie de la zone contiguë
qui chevauche la zone économique exclusive du Nicaragua, ou pour exercer des mesures de
contrainte à l’égard de navires battant pavillon d’Etats tiers.


      27. Reste à déterminer si par sa seule existence — c’est-à-dire en l’absence de toute mesure
concrète d’application de la disposition litigieuse — le décret no 1946, en tant qu’il confère
compétence à la Colombie en matière de «préservation de l’environnement maritime», engage la
responsabilité internationale de la Colombie à l’égard du Nicaragua.


      28. Je ne crois pas nécessaire de prendre parti sur la question générale de savoir si un Etat
engage sa responsabilité internationale par la seule adoption de dispositions législatives nationales,
question à laquelle la Commission du droit international a indiqué à juste titre qu’il n’existait pas une
réponse générale et univoque.

       Il me semble qu’au moins, pour qu’une loi ou un règlement, par sa seule adoption ou sa seule
promulgation, constitue un fait internationalement illicite, il faut qu’une condition soit remplie, qui
est nécessaire mais pas forcément suffisante. C’est que la loi ou le règlement soit tel, par son contenu,
que son application ne puisse pas manquer d’aboutir à la violation d’une obligation internationale.
Si le texte en cause est susceptible de recevoir plusieurs interprétations, dont l’une ou certaines
seraient compatibles avec les obligations internationales de l’Etat, il me paraît difficile de le
considérer comme constituant en lui-même un fait illicite, avant même que sa mise en œuvre concrète
fasse apparaître, le cas échéant, la violation d’une obligation internationale.


       29. Je ne suis pas convaincu que cette condition soit remplie en l’espèce. Il serait possible que
le décret no 1946 soit interprété par les autorités colombiennes (au besoin par les autorités judiciaires)
de manière restrictive, de telle sorte que la disposition se référant à «la préservation de

                                                  -8-

l’environnement maritime» ne soit pas appliquée comme permettant l’exercice d’un pouvoir
législatif par la Colombie dans la zone économique exclusive du Nicaragua. C’est encore plus évident
en ce qui concerne la disposition du décret visant la protection des «intérêts maritimes nationaux»,
dont la Cour relève que «du simple fait de son libellé général, [elle] semble porter atteinte aux droits
souverains et à la juridiction du Nicaragua tels que définis au paragraphe 1 de l’article 56 de la
CNUDM» (paragraphe 178). Elle aussi pourrait faire l’objet d’une interprétation restrictive visant à
la rendre compatible avec les droits du Nicaragua.


       30. Ce qui m’importe n’est pas qu’une telle interprétation corresponde ou non aux intentions
des rédacteurs du décret (question fort douteuse). Je ne suis pas non plus influencé outre mesure par
la présence dans l’article 5 du décret de la clause, ajoutée en 2014, selon laquelle «[l]e présent article
sera appliqué conformément au droit international». Un Etat est toujours tenu d’appliquer sa
législation conformément au droit international pour autant que ce soit possible, et, si ça ne l’est pas,
de la modifier. La clause précitée n’ajoute donc rien du point de vue des obligations internationales
de l’Etat. Ce qui est déterminant, c’est que, dès lors que la Cour aurait indiqué dans son arrêt la
manière dont les dispositions du décret no 1946 doivent recevoir application (et les limites dans
lesquelles elles peuvent être appliquées) afin que la zone contiguë soit compatible avec les droits du
Nicaragua, la Colombie serait tenue de se conformer à ces indications dans la mise en œuvre du
décret. C’est ainsi, selon moi, que la Cour aurait dû procéder, plutôt que de déclarer la zone contiguë
contraire au droit international et d’ordonner à la Colombie de mettre le décret en conformité avec
ce droit, ce qui suppose de le modifier.


      31. Pour les raisons qui précèdent, j’ai été conduit à voter contre les points 5 et 6 du dispositif.
Cela ne signifie pas que je considère la «zone contiguë unique» de la Colombie comme ne soulevant
pas de sérieuses difficultés au regard des droits du Nicaragua. Mais j’aborde la question sous un
angle différent de celui qui a été choisi par la majorité de mes collègues, et je regrette de ne pas
pouvoir aboutir aux mêmes conclusions.

                                                                       (Signé) Ronny ABRAHAM.


                                             ___________

